DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8,699,020), hereinafter Zhou, in view of Beecroft et al. (US 2005/0229698), hereinafter Beecroft.

Claim 10: Zhou discloses a spectrometer remote-control system (100) (Fig. 1), comprising:
at least one spectrometric device (102) comprising a spectrometer (106) and auxiliary modules (115/117/118), the spectrometric device (102) being configured to measure spectrometric data relating to an object and/or a process (inherent use of a spectrometer, Col. 1, Lines 19-21);
a remote-control device configured to control the spectrometric device (Col. 4, Lines 28-31), the remote-control device comprising:
spectrometer control means for controlling the spectrometric device (Col. 4, Lines 28-31), 
acquisition means for acquiring and processing the spectrometric data (Col. 4, Lines 32-37), and  
communication means for remote-communicating (Col. 4, Lines 37-42); and
at least one interface module (116) configured to communicate with the remote-control device (Col. 4, Lines 20-21), 
wherein:
the remote-control device is configured to communicate with the interface module (116)  via the Internet (Col. 4, Lines 21-25,31-32).
Zhou does not explicitly disclose wherein the spectrometric device is interchangeable.  
Beecroft, however, in the same field of endeavor of handheld spectrometers, discloses wherein it is well known for spectrometers to be interchangeable (via interchangeable measurement heads [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s spectrometric device to be interchangeable via different measurement heads for the purpose of increasing device utility by making it capable of easily measuring various types of samples at a low cost.  

Claim 11: Zhou does not explicitly disclose wherein the interface module is interchangeable.
 	However, Zhou does disclose wherein the remote-control device can comprise a tablet computer or a smartphone (Col. 4, Lines 31-32) that wirelessly sends signals to a central location (Col. 4, Lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s system with an interchangeable interface module for the purpose of allowing access to the system via a variety of connected devices for ease of the user.

 	 

Claim 12: Zhou further discloses wherein the spectrometer control means for controlling the spectrometric device comprises spectrometer driving means for driving the spectrometer (“firing the laser, collecting the Raman spectrum, etc.” Col. 4, Lines 32-37).

Claim 13: Zhou further discloses wherein the acquisition means for acquiring and processing spectrometric data of the remote-control device include a database comprising models of reference spectra and a prediction library (Col. 4, Lines 21-28).

Claim 14: Zhou further discloses wherein the interface module comprises a smartphone or a digital tablet (Col. 4, Lines 31-32).

Claim 15: Zhou further discloses wherein the remote-control device is further configured to communicate with the interface module via a wired or wireless local network (Col. 4, Lines 20-21).

Claim 17: Zhou further discloses wherein the spectrometer is a miniature spectrometer (inherent since it is handheld, Abstract).

Claim 18: Zhou discloses a remote-control device for remote-controlling a spectrometric device (Col. 4, Lines 28-31), the remote-control device comprising:
 	spectrometer control means for controlling the spectrometric device (Col. 4, Lines 28-31), 
 	acquisition means for acquiring and processing the spectrometric data (Col. 4, Lines 32-37), and  
 	communication means for remote-communicating (Col. 4, Lines 37-42),
the remote-control device being configured for use in a spectrometer remote-control system according to claim 10 (Col. 4, Lines 28-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Beecroft as applied to claim 10 above, and further in view of Saby (US 6,012,019), hereinafter Saby.

Claim 16: Zhou discloses the use of a positioning sensor to quickly locate where anomalies in an operation of the spectrometric device (Col. 4, Lines 51-53), but does not explicitly disclose alert generation means for delivering alert signals to the interface module when the remote-control device has detected these anomalies.
 	Saby, however, in the same field of endeavor of spectrometry, discloses generation of an alert signal delivered to an interface module upon detection of an anomaly in a spectrometric device operation (Col. 2, Lines 8-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s remote-control device with alert generation means for the purpose of identifying the causes of malfunctions and making suitable provisions when they do happen (Saby, Col. 2, Lines 8-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896